Case 2:17-cv-11910-MAG-DRG ECF No. 457-77 filed 10/23/18   PageID.12155   Page 1 of
                                      6




          EXHIBIT 17
          Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG   ECF No.Document
        Case 4:17-cv-01972-KOB-TMP   457-77 filed
                                              7-1 10/23/18        Page 1 of 5Page 2 ofFILED
                                                             PageID.12156
                                                   Filed 01/18/18
                                        6                                      2018 Jan-18 PM 04:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01972-KOB-TMP
                             ECF No.Document
                                     457-77 filed
                                              7-1 10/23/18
                                                   Filed 01/18/18
                                                             PageID.12157
                                                                  Page 2 of 5Page 3 of
                                        6
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01972-KOB-TMP
                             ECF No.Document
                                     457-77 filed
                                              7-1 10/23/18
                                                   Filed 01/18/18
                                                             PageID.12158
                                                                  Page 3 of 5Page 4 of
                                        6
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01972-KOB-TMP
                             ECF No.Document
                                     457-77 filed
                                              7-1 10/23/18
                                                   Filed 01/18/18
                                                             PageID.12159
                                                                  Page 4 of 5Page 5 of
                                        6
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01972-KOB-TMP
                             ECF No.Document
                                     457-77 filed
                                              7-1 10/23/18
                                                   Filed 01/18/18
                                                             PageID.12160
                                                                  Page 5 of 5Page 6 of
                                        6
